Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  May 09, 2016

The Court of Appeals hereby passes the following order:

A16A1587. LOLITA YAGNIK v. PALISADES COLLECTION, LLC.

      In 2010, Palisades Collection, LLC obtained a judgment against Lolita Yagnik.
In 2015, Yagnik filed a motion to set aside, arguing that Palisades was not a proper
plaintiff, she was not validly served, and that the trial court lacked jurisdiction to
issue the order. The trial court denied the motion, and Yagnik appeals. We, however,
lack jurisdiction.
      In substance, Yagnik’s motion is one to set aside under OCGA § 9-11-60 (d).1
See Marshall v. Gatison, 197 Ga. App. 370, 371 (398 SE2d 429) (1990) (“The
substance of a pleading and not mere nomenclature determines its nature.”) And an
appeal from an order denying a motion to set aside under OCGA § 9-11-60 (d) must
be taken by application for discretionary review. See OCGA § 5-6-35 (a) (8); Jim
Ellis Atlanta, Inc. v. Adamson, 283 Ga. App. 116 (640 SE2d 688) (2006). Under these
circumstances, we lack jurisdiction to entertain Yagnik’s appeal, which is hereby
DISMISSED.




      1
        Yagnik concedes in her motion that the trial court’s order was not void on its
face, and thus the order may not be collaterally attacked under OCGA § 9-11-60 (a).
See Wolffe v. Lender Title & Escrow LLC, 332 Ga. App. 427, 428 (2) (773 SE2d 295)
(2015).
Court of Appeals of the State of Georgia
                                     05/09/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.